Title: To John Adams from Elbridge Gerry, 3 February 1797
From: Gerry, Elbridge
To: Adams, John


No 2
My dear Sir
Cambridge 3d Feby 1797

The newspaper, which you did me the honor to inclose, containing Mr Pickering’s letter to Mr Pinkney on the subject of Mr Adets letter to the former, I have carefully perused; but, a further examination of it, with the documents & Mr Adet’s letter, is necessary to obtain a clear idea of the subject.  That part of it which discusses the claim of gratitude made by France, I consider in a certain degree as expedient & dignified; but am apprehensive, that she will veiw the discussion in its full extent, as having trespassed the line of defence, & as tending rather to crimination than accomodation.  should this unfortunately be the case, it will only serve to increase our difficulties.—But what struck me with surprize in this part of the performance, at least in what of it relates to the negotiation for peace, was a profound silence with respect to your conduct; after it was known in Europe & acknowledged thro’out the U States, to have been highly beneficial to your country, & honorable to yourself.  This I presume must be considered by intelligent & candid men, as manifesting an intention to place you in the back ground; & to leave the publick, whose confidence & esteem you possess in an eminent degree, at a loss for the reason of such an extraordinary measure.  perhaps I am mistaken in this matter; but if not, permit me to enquire, retired as I am from the political world, who are the actors & What is the object of this political drama? soon after I began Mr Pickering’s letter, I had doubts whether it was written by himself, it appearing to me in point of style & system, dissimilar to his general performances. it then occurred to me that one of two quondam secretaries must have been the author:—when I had perused it further, & came to the part first alluded to, I conceived that the southern secretary would not have carried his strictures so far against the french; that the northern secretary on this occasion would have been less scrupulous; & that the circumstantial account respecting Mr Jay must have been obtained of him & published by a person in his entire confidence, neither of which circumstances will probably apply to the southern; whilst they both may to the northern secretary. my opinion was also strengthned by information respecting the letters of Phocion, for I have not seen them, that whilst the author endeavoured to invalidate the pretensions of Mr Jefferson, he made no advances to the support of yours, but meditated the plan to bring by surprize Mr Pinkney into the chair—It will be a great gratification to me to ascertain, whether my information & conjectures, in this instance, are in any degree well founded: & be this as it may, I must consider Mr Jay as a person of too much honor, to have given the information in the letter for so partial a purpose.  this matter, as it relates to yourself, appears to me of a delicate nature.  Some of your friends may conceive, that at present, silent contempt will be more dignified than any measure that can be adopted; whilst others may suppose, that an advantage will be taken of silence, to establish in the public mind doubts of your eminent services in the negotiation referred to, & will propose a statement of facts to accompany in all the Gazettes, the publication of Mr Pickering’s letter.  I confess for my own part, I am not sufficiently instructed to form an opinion on the subject, but am nevertheless earnest in my wishes to see such intrigues frustrated, & the meritorious officers of the publick triumphant over their ungenerous enemies.
I remain my dear Sir, with every sentiment / of esteem & respect / your sincere friend / & huml Sert
E Gerry